UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number : 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: December 31, 2015 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments As of December 31, 2015 Market Value Shares ($000) Common Stocks (96.7%) 1 Consumer Discretionary (21.2%) * Amazon.com Inc. 549,251 371,233 Home Depot Inc. 1,283,668 169,765 Comcast Corp. Class A 2,368,631 133,662 * Priceline Group Inc. 88,654 113,029 * O'Reilly Automotive Inc. 413,648 104,827 NIKE Inc. Class B 1,618,334 101,146 Lowe's Cos. Inc. 1,322,804 100,586 * Netflix Inc. 752,969 86,125 McDonald's Corp. 711,289 84,032 Starbucks Corp. 1,337,888 80,313 Walt Disney Co. 743,787 78,157 TJX Cos. Inc. 927,263 65,752 Ross Stores Inc. 1,218,016 65,541 Expedia Inc. 440,856 54,798 Marriott International Inc. Class A 788,063 52,832 Advance Auto Parts Inc. 342,965 51,620 Industria de Diseno Textil SA ADR 2,935,822 50,643 * Under Armour Inc. Class A 558,974 45,059 *,^ Tesla Motors Inc. 160,646 38,557 * LKQ Corp. 1,220,828 36,173 Wyndham Worldwide Corp. 463,327 33,661 Dunkin' Brands Group Inc. 607,506 25,874 CBS Corp. Class B 521,345 24,571 PulteGroup Inc. 1,242,671 22,144 Carter's Inc. 236,485 21,054 * Dollar Tree Inc. 255,563 19,735 * Michaels Cos. Inc. 863,845 19,100 Hilton Worldwide Holdings Inc. 864,830 18,507 Las Vegas Sands Corp. 410,593 18,000 * Ulta Salon Cosmetics & Fragrance Inc. 92,190 17,055 Scripps Networks Interactive Inc. Class A 297,997 16,452 Tractor Supply Co. 191,440 16,368 * CarMax Inc. 300,860 16,237 Brunswick Corp. 321,356 16,232 Harman International Industries Inc. 169,163 15,937 Dollar General Corp. 208,809 15,007 * Discovery Communications Inc. Class A 514,631 13,730 * JD.com Inc. ADR 402,297 12,980 Hanesbrands Inc. 412,260 12,133 Wolverine World Wide Inc. 717,635 11,992 Royal Caribbean Cruises Ltd. 117,013 11,843 * Urban Outfitters Inc. 519,085 11,809 BorgWarner Inc. 270,060 11,675 * Jarden Corp. 203,057 11,599 Aramark 351,418 11,333 Service Corp. International 424,275 11,040 Starwood Hotels & Resorts Worldwide Inc. 158,090 10,952 *,^ Shake Shack Inc. Class A 274,188 10,858 L Brands Inc. 106,833 10,237 GNC Holdings Inc. Class A 324,525 10,067 Carnival Corp. 184,400 10,046 Ralph Lauren Corp. Class A 87,292 9,731 * Sirius XM Holdings Inc. 2,276,900 9,267 * NVR Inc. 5,540 9,102 * MGM Resorts International 396,751 9,014 * DISH Network Corp. Class A 155,500 8,891 Foot Locker Inc. 131,200 8,540 * Bright Horizons Family Solutions Inc. 123,795 8,270 * IMAX Corp. 223,213 7,933 * lululemon athletica Inc. 136,002 7,136 Goodyear Tire & Rubber Co. 194,100 6,341 * Norwegian Cruise Line Holdings Ltd. 68,400 4,008 Delphi Automotive plc 41,300 3,541 DR Horton Inc. 110,000 3,523 Omnicom Group Inc. 43,600 3,299 * AMC Networks Inc. Class A 36,500 2,726 * Liberty Interactive Corp. QVC Group Class A 77,300 2,112 PVH Corp. 19,800 1,458 * Discovery Communications Inc. 50,900 1,284 Time Warner Inc. 13,600 880 Consumer Staples (6.5%) Costco Wholesale Corp. 941,658 152,078 PepsiCo Inc. 1,446,229 144,507 CVS Health Corp. 1,018,686 99,597 Mondelez International Inc. Class A 1,649,782 73,976 * Monster Beverage Corp. 434,553 64,731 Estee Lauder Cos. Inc. Class A 694,613 61,167 Colgate-Palmolive Co. 586,052 39,043 Altria Group Inc. 357,500 20,810 Anheuser-Busch InBev NV ADR 121,245 15,156 Kroger Co. 347,000 14,515 Brown-Forman Corp. Class B 135,343 13,437 * Performance Food Group Co. 502,940 11,638 * TreeHouse Foods Inc. 118,035 9,261 ^ Pilgrim's Pride Corp. 396,100 8,750 Coty Inc. Class A 270,400 6,930 Clorox Co. 47,700 6,050 Mead Johnson Nutrition Co. 71,881 5,675 Hormel Foods Corp. 51,300 4,057 Walgreens Boots Alliance Inc. 40,800 3,474 Hershey Co. 22,000 1,964 Energy (1.1%) BP plc ADR 791,084 24,729 Chevron Corp. 249,276 22,425 Core Laboratories NV 136,475 14,840 * Cameron International Corp. 165,020 10,429 * Carrizo Oil & Gas Inc. 274,777 8,128 Valero Energy Corp. 114,000 8,061 Tesoro Corp. 75,700 7,977 * Weatherford International plc 883,980 7,417 Cabot Oil & Gas Corp. 414,300 7,329 * Gulfport Energy Corp. 256,615 6,305 Plains GP Holdings LP Class A 448,800 4,241 Superior Energy Services Inc. 240,685 3,242 *,^ InterOil Corp. 82,081 2,579 * Southwestern Energy Co. 300,070 2,133 * FMC Technologies Inc. 18,500 537 Financials (5.7%) Public Storage 270,567 67,019 Intercontinental Exchange Inc. 217,184 55,656 Bank of America Corp. 2,901,951 48,840 American International Group Inc. 723,873 44,858 Goldman Sachs Group Inc. 247,266 44,565 JPMorgan Chase & Co. 656,636 43,358 Morgan Stanley 1,045,041 33,243 FactSet Research Systems Inc. 178,418 29,005 Moody's Corp. 245,430 24,626 American Tower Corporation 224,855 21,800 Aon plc 221,724 20,445 * Signature Bank 132,098 20,260 Raymond James Financial Inc. 346,033 20,060 * E*TRADE Financial Corp. 664,709 19,702 * Berkshire Hathaway Inc. Class B 117,400 15,501 * Affiliated Managers Group Inc. 83,265 13,302 T. Rowe Price Group Inc. 177,455 12,686 Nasdaq Inc. 208,858 12,149 Citigroup Inc. 231,900 12,001 Simon Property Group Inc. 56,100 10,908 Equinix Inc. 34,886 10,549 Ameriprise Financial Inc. 88,400 9,408 Citizens Financial Group Inc. 306,862 8,037 MSCI Inc. Class A 108,800 7,848 AvalonBay Communities Inc. 41,900 7,715 Marsh & McLennan Cos. Inc. 134,400 7,452 Voya Financial Inc. 199,200 7,352 Legg Mason Inc. 171,200 6,716 WisdomTree Investments Inc. 403,491 6,327 American Express Co. 71,050 4,942 * Ally Financial Inc. 250,300 4,666 Jones Lang LaSalle Inc. 27,700 4,428 * Realogy Holdings Corp. 90,400 3,315 Extra Space Storage Inc. 30,200 2,664 Communications Sales & Leasing Inc. 125,100 2,338 FNF Group 30,800 1,068 Crown Castle International Corp. 8,800 761 Health Care (17.6%) Bristol-Myers Squibb Co. 2,681,536 184,463 Gilead Sciences Inc. 1,331,125 134,697 Amgen Inc. 789,780 128,205 * Celgene Corp. 1,023,326 122,554 * Allergan plc 338,856 105,892 Eli Lilly & Co. 896,784 75,563 * Alexion Pharmaceuticals Inc. 394,491 75,249 * Vertex Pharmaceuticals Inc. 584,843 73,591 * BioMarin Pharmaceutical Inc. 673,107 70,515 Cardinal Health Inc. 777,488 69,406 CR Bard Inc. 309,323 58,598 Aetna Inc. 461,647 49,913 Becton Dickinson and Co. 307,015 47,308 Johnson & Johnson 427,454 43,908 Shire plc ADR 212,728 43,609 Medtronic plc 553,877 42,604 * Illumina Inc. 211,765 40,647 Merck & Co. Inc. 766,181 40,470 * Biogen Inc. 121,923 37,351 Novo Nordisk A/S ADR 510,349 29,641 AstraZeneca plc ADR 848,867 28,819 Cooper Cos. Inc. 201,063 26,983 Perrigo Co. plc 183,714 26,583 * Medivation Inc. 484,821 23,436 Zoetis Inc. 471,150 22,577 Thermo Fisher Scientific Inc. 155,690 22,085 * Cerner Corp. 351,991 21,179 Anthem Inc. 149,836 20,893 AbbVie Inc. 343,100 20,325 * Regeneron Pharmaceuticals Inc. 36,181 19,642 Zimmer Biomet Holdings Inc. 190,095 19,502 * PAREXEL International Corp. 271,397 18,488 * Hologic Inc. 469,975 18,183 UnitedHealth Group Inc. 147,900 17,399 * Sirona Dental Systems Inc. 158,320 17,347 ResMed Inc. 318,895 17,121 * Varian Medical Systems Inc. 198,819 16,065 * MEDNAX Inc. 215,334 15,431 * Express Scripts Holding Co. 170,155 14,873 * Akorn Inc. 398,040 14,851 * Align Technology Inc. 224,235 14,766 Baxalta Inc. 296,600 11,576 AmerisourceBergen Corp. Class A 107,800 11,180 Universal Health Services Inc. Class B 91,593 10,944 * STERIS plc 140,770 10,606 Humana Inc. 58,826 10,501 * Jazz Pharmaceuticals plc 72,885 10,245 * HCA Holdings Inc. 143,600 9,712 * Mettler-Toledo International Inc. 28,200 9,563 * Centene Corp. 144,200 9,490 * Alkermes plc 115,995 9,208 * United Therapeutics Corp. 57,000 8,927 * Quintiles Transnational Holdings Inc. 125,500 8,617 * Incyte Corp. 77,699 8,426 McKesson Corp. 38,200 7,534 Abbott Laboratories 151,100 6,786 * DexCom Inc. 67,787 5,552 Cigna Corp. 36,600 5,356 HealthSouth Corp. 130,208 4,533 * Charles River Laboratories International Inc. 42,000 3,376 DENTSPLY International Inc. 10,100 615 Industrials (8.1%) Boeing Co. 966,355 139,725 * IHS Inc. Class A 537,013 63,598 Honeywell International Inc. 548,794 56,839 Danaher Corp. 559,829 51,997 * TransDigm Group Inc. 220,694 50,418 * Verisk Analytics Inc. Class A 613,145 47,139 Equifax Inc. 391,951 43,652 Nielsen Holdings plc 636,287 29,651 JB Hunt Transport Services Inc. 359,497 26,373 Cintas Corp. 288,879 26,302 American Airlines Group Inc. 560,475 23,736 * United Continental Holdings Inc. 373,458 21,399 Acuity Brands Inc. 87,695 20,503 Rockwell Automation Inc. 195,985 20,110 * HD Supply Holdings Inc. 620,724 18,640 AMETEK Inc. 340,383 18,241 Watsco Inc. 148,390 17,381 * Stericycle Inc. 137,605 16,595 Carlisle Cos. Inc. 181,405 16,089 Roper Technologies Inc. 78,976 14,989 Fastenal Co. 362,025 14,778 Pentair plc 296,920 14,706 * Copart Inc. 357,436 13,586 Southwest Airlines Co. 281,600 12,126 Delta Air Lines Inc. 235,100 11,917 * Hertz Global Holdings Inc. 784,890 11,169 Wabtec Corp. 153,468 10,915 Waste Connections Inc. 192,249 10,828 MSC Industrial Direct Co. Inc. Class A 163,680 9,210 KAR Auction Services Inc. 246,643 9,133 Huntington Ingalls Industries Inc. 70,300 8,918 Alaska Air Group Inc. 108,700 8,751 Lockheed Martin Corp. 39,900 8,664 * United Rentals Inc. 114,595 8,313 * Spirit AeroSystems Holdings Inc. Class A 165,400 8,282 Masco Corp. 288,000 8,150 PACCAR Inc. 153,800 7,290 * Kirby Corp. 137,626 7,242 Flowserve Corp. 162,795 6,850 Trinity Industries Inc. 280,600 6,740 * Quanta Services Inc. 252,975 5,123 Owens Corning 105,400 4,957 CEB Inc. 63,521 3,900 United Parcel Service Inc. Class B 31,800 3,060 Robert Half International Inc. 60,800 2,866 Union Pacific Corp. 33,800 2,643 3M Co. 13,000 1,958 Textron Inc. 34,500 1,449 Allison Transmission Holdings Inc. 43,000 1,113 * JetBlue Airways Corp. 42,600 965 Information Technology (33.0%) Apple Inc. 4,775,647 502,685 * Alphabet Inc. 533,205 404,639 * Facebook Inc. Class A 2,848,208 298,093 Microsoft Corp. 4,241,523 235,320 Visa Inc. Class A 2,716,229 210,644 Oracle Corp. 4,452,319 162,643 * salesforce.com inc 1,765,021 138,378 * Alphabet Inc. Class A 140,849 109,582 * Alliance Data Systems Corp. 353,442 97,751 MasterCard Inc. Class A 907,371 88,342 * Check Point Software Technologies Ltd. 905,199 73,665 * Alibaba Group Holding Ltd. ADR 849,932 69,074 * Vantiv Inc. Class A 1,406,719 66,707 * Red Hat Inc. 800,307 66,273 Paychex Inc. 1,039,240 54,965 Activision Blizzard Inc. 1,399,847 54,188 * Fiserv Inc. 581,979 53,228 * LinkedIn Corp. Class A 233,232 52,496 Cisco Systems Inc. 1,922,435 52,204 * First Solar Inc. 785,566 51,839 * Adobe Systems Inc. 536,297 50,380 * Workday Inc. Class A 594,167 47,343 Maxim Integrated Products Inc. 1,190,555 45,241 * PayPal Holdings Inc. 1,242,184 44,967 Tencent Holdings Ltd. 2,276,151 44,567 * Electronic Arts Inc. 606,662 41,690 Jack Henry & Associates Inc. 513,484 40,083 * F5 Networks Inc. 397,378 38,530 * eBay Inc. 1,347,203 37,021 * Cognizant Technology Solutions Corp. Class A 606,325 36,392 Linear Technology Corp. 825,295 35,050 Intuit Inc. 335,237 32,350 Global Payments Inc. 494,237 31,883 Amphenol Corp. Class A 551,813 28,821 CDW Corp. 619,079 26,026 Amdocs Ltd. 475,163 25,930 * NXP Semiconductors NV 305,363 25,727 * Baidu Inc. ADR 132,759 25,097 * Splunk Inc. 416,722 24,507 QUALCOMM Inc. 458,626 22,924 * Euronet Worldwide Inc. 292,258 21,168 Broadcom Corp. Class A 337,198 19,497 CDK Global Inc. 406,499 19,297 Accenture plc Class A 169,000 17,660 * Gartner Inc. 194,532 17,644 Analog Devices Inc. 313,678 17,353 * Cadence Design Systems Inc. 746,143 15,527 * VeriFone Systems Inc. 519,815 14,565 Avago Technologies Ltd. Class A 92,500 13,426 Lam Research Corp. 148,861 11,823 Fair Isaac Corp. 122,642 11,550 Fidelity National Information Services Inc. 176,055 10,669 * Qorvo Inc. 202,412 10,303 * Citrix Systems Inc. 128,800 9,744 * Palo Alto Networks Inc. 54,056 9,521 * Rackspace Hosting Inc. 353,300 8,946 * Zebra Technologies Corp. 123,480 8,600 Total System Services Inc. 170,800 8,506 * First Data Corp. Class A 506,200 8,109 *,^ VMware Inc. Class A 138,700 7,846 * Genpact Ltd. 306,110 7,647 Jabil Circuit Inc. 327,400 7,625 * Fortinet Inc. 244,026 7,606 FLIR Systems Inc. 168,455 4,729 *,^ Fitbit Inc. Class A 140,900 4,169 Atmel Corp. 463,438 3,990 Broadridge Financial Solutions Inc. 63,100 3,390 Skyworks Solutions Inc. 42,400 3,258 Motorola Solutions Inc. 21,300 1,458 Sabre Corp. 36,100 1,010 Materials (1.4%) Sherwin-Williams Co. 224,703 58,333 * WR Grace & Co. 205,365 20,452 Monsanto Co. 199,651 19,670 Ashland Inc. 166,160 17,065 PolyOne Corp. 371,070 11,785 * Crown Holdings Inc. 169,800 8,609 Packaging Corp. of America 114,400 7,213 Sealed Air Corp. 144,100 6,427 CF Industries Holdings Inc. 139,150 5,679 International Flavors & Fragrances Inc. 34,100 4,080 NewMarket Corp. 2,100 799 Nucor Corp. 17,900 721 Air Products & Chemicals Inc. 4,500 585 * Axalta Coating Systems Ltd. 20,900 557 Other (1.0%) ^,2 Vanguard Growth ETF 1,044,900 111,167 Telecommunication Services (1.1%) Verizon Communications Inc. 1,515,058 70,026 * SBA Communications Corp. Class A 414,731 43,576 Cogent Communications Holdings Inc. 279,224 9,686 * T-Mobile US Inc. 181,200 7,089 Utilities (0.0%) * Calpine Corp. 52,100 754 Total Common Stocks (Cost $8,074,861) Coupon Temporary Cash Investments (4.4%) 1 Money Market Fund (3.0%) 3,4 Vanguard Market Liquidity Fund 0.363% 355,389,322 355,389 Face Maturity Amount Date ($000) Repurchase Agreement (1.2%) Bank of America Securities, LLC (Dated 12/31/15, Repurchase Value $136,105,000, collateralized by Federal National Mortgage Assn. 2.290%-2.745%, 1/1/41-12/1/42, and Federal Home Loan Mortgage Corp. 2.323%-3.500%, 2/1/29- 3/1/43, with value of $138,822,000) 0.300% 1/4/16 136,100 136,100 U.S. Government and Agency Obligations (0.2%) 5,6 Federal Home Loan Bank Discount Notes 0.200% 2/5/16 200 200 5 Federal Home Loan Bank Discount Notes 0.225% 2/12/16 1,000 1,000 5,6 Federal Home Loan Bank Discount Notes 0.315% 3/2/16 5,000 4,997 5 Federal Home Loan Bank Discount Notes 0.245% 4/20/16 5,000 4,993 5,6 Federal Home Loan Bank Discount Notes 0.290%–0.294% 4/29/16 2,000 1,997 6,7 Freddie Mac Discount Notes 0.220% 4/15/16 6,000 5,993 6 United States Treasury Bill 0.370%–0.386% 5/26/16 700 699 6 United States Treasury Note 0.375% 5/31/16 1,000 1,000 United States Treasury Note 3.250% 5/31/16 1,000 1,011 Total Temporary Cash Investments (Cost $513,387) Total Investments (101.1%) (Cost $8,588,248) Other Assets and Liabilities-Net (-1.1%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $28,418,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.6% and 2.5%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $29,128,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $11,587,000 have been segregated as initial margin for open futures contracts. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Morgan Growth Fund C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 11,247,937 44,567 — Temporary Cash Investments 355,389 157,990 — Futures Contracts—Assets 1 645 — — Futures Contracts—Liabilities 1 (2,969) — — Total 11,601,002 202,557 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Morgan Growth Fund At December 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2016 2,161 219,925 1,831 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At December 31, 2015, the cost of investment securities for tax purposes was $8,588,248,000. Net unrealized appreciation of investment securities for tax purposes was $3,217,635,000, consisting of unrealized gains of $3,445,465,000 on securities that had risen in value since their purchase and $227,830,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 18, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 18, 2016 VANGUARD MORGAN GROWTH FUND /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 18, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
